Citation Nr: 1502637	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for papillary cell renal cell carcinoma (claimed as kidney cancer), to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a May 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

At the May 2014 hearing, and in a subsequent submission of evidence, the Veteran raised the issue of entitlement to service connection for chronic myelogenous leukemia.  As this issue has not been adjudicated by the RO in the first instance, the Board has no jurisdiction at this time.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for renal cell carcinoma, status post left radical nephrectomy as directly related to active service.  Specifically, he contends this disorder was caused by exposure to herbicides during his service in Vietnam.  Initially, the Board observes the Veteran's DD-214 reflects service in the Republic of Vietnam from August 1969 to August 1970.  Exposure to herbicides is therefore conceded.  See 38 C.F.R. § 3.307(a)(6) (2014).

The specific type of cancer at issue is not among those listed in 38 C.F.R. § 3.309(e) and, as such, service connection may not be granted on a presumptive basis.  However, in conjunction with his appeal, the Veteran has submitted two internet articles discussing a possible relation between herbicide exposure and kidney cancer, both of which refer to a study conducted by the VA Medical Center (VAMC) in Shreveport, Louisiana.  This new evidence suggests a potential link between the Veteran's kidney cancer and his active service and, therefore, triggers VA's duty to provide him a VA examination to obtain an etiological opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed renal cell carcinoma, and residuals thereof.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's renal cell carcinoma, or residuals thereof, is etiologically related to his active service, to include herbicide exposure, which has been conceded in this case.  

In offering this opinion, the examiner must comment on the VAMC study submitted by the Veteran which indicates a possible relationship between herbicide exposure and kidney cancer.

A detailed rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

